Exhibit 10.76

SHARE EXCHANGE AGREEMENT
 

--------------------------------------------------------------------------------

   
     THIS SHARE EXCHANGE AGREEMENT (the "Agreement") is entered into as of
January 11, 2010, by and between Invisa, Inc., a Nevada corporation (the
"Company"), and the shareholder set forth on the signature page hereto.
(hereinafter “Holder”)
 
RECITALS
 
        WHEREAS, as of the date hereof, the Holder is the owner of record of
____shares of Series B Preferred Stock. (the “Series B Shares”); and
 
        WHEREAS, the Company and the Holder desire to exchange the Series B
Shares for shares of Series C Convertible Preferred Stock, of the Company (the
"Series C Preferred Stock").
 
        NOW, THEREFORE, in consideration of the foregoing recitals and the
mutual promises hereinafter set forth, and intending to be legally bound
thereby, the parties hereto agree as follows:
 
1.     Definitions.
 
        The following terms used in this Agreement shall have the following
meanings (unless otherwise expressly provided herein):
 
        "Entity" shall mean any corporation (including any non-profit
corporation), general partnership, limited partnership, limited liability
partnership, joint venture, estate, trust, cooperative, foundation, society,
political party, union, company (including any limited liability company or
joint stock company), firm or other enterprise, association, organization or
entity.
 
        "Governmental Body" shall mean any: (a) nation, principality, state,
commonwealth, province, territory, county, municipality, district or other
jurisdiction; (b) federal, state, local, municipal or foreign government
(including any agency, department, bureau, division, or other administrative
body thereof); or (c) governmental or quasi-governmental authority of any
nature.
 
        "Person" shall mean any individual, Entity or Governmental Body.
 
        "Proceeding" shall mean any action, suit, litigation, arbitration, or
investigation (including any civil, criminal or administrative) commenced,
brought, conducted or heard by or before, or otherwise involving, any
Governmental Body or any arbitrator or arbitration panel.           
 
2.     Exchange. Subject to the terms and conditions set forth in this
Agreement, effective at the Closing, the Holder will transfer and convey to the
Company the Series B Shares held by the Holder.   In consideration of the
transfer and conveyance of Series B Shares referred to in the immediately
preceding sentence, at the Closing, the Company shall issue and deliver to the
Holder and the Holder shall accept and receive from the Company, the whole
number of fully paid and non-assessable shares of Series C Preferred Stock set
forth opposite such Holder name on the signature page hereto.
 
1

--------------------------------------------------------------------------------


 
3.     Closing and Delivery.
 
        3.1    Closing.    The closing of the Exchange (the "Closing") shall
take place, at the offices of the Company on such date and time as the parties
shall agree but not later January 28, 2010 (the "Closing Date").
 
        3.2    Delivery.    Subject to the terms and conditions hereof, upon the
surrender of the certificate or certificates representing the Series B Shares,
the Company shall issue and deliver to Holder such number of Series C Preferred
Stock at the Closing, indicated on the signature page hereto by the delivery of
a certificate or certificates evidencing the shares of the Series C Preferred
Stock to which Holder is entitled, free and clear of all liens, claims, and
encumbrances (collectively, an "Encumbrance").
 
4.     Representations and Warranties of the Holder.
 
        Holder hereby represents and warrants to the Company as follows:
 
        4.1    Requisite Power; Authorization; Binding Obligations.     Holder
has all requisite power and authority to execute and deliver this Agreement and
to carry out the provisions of this Agreement. All action on Holder's part
necessary for the authorization, execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, and the performance of all
obligations of Holder hereunder has been or will be taken prior to the Closing.
This Agreement, when executed and delivered, will be valid and binding
obligations of Holder enforceable against it in accordance with their terms,
except as limited by (a) applicable bankruptcy, insolvency, reorganization,
moratorium or other laws of general application affecting enforcement of
creditors' rights, and (b) general principles of equity that restrict the
availability of equitable remedies.
 
        4.2    Investment Representations.     Holder understands that neither
the shares of the Series C Preferred Stock, nor the Common Stock to which it is
convertible into, have been registered under the Securities Act of 1933, as
amended (the "Securities Act"). Holder also understands that the shares of
Series C Preferred Stock are being offered pursuant to an exemption from
registration contained in the Securities Act based in part upon such Holder's
following representations and warranties:
 
        (a)    Holder Bears Economic Risk.     Holder has substantial experience
in evaluating and investing in private placement transactions of securities in
companies similar to the Company so that it is capable of evaluating the merits
and risks of its investment in the Company and has the capacity to protect its
own interests. Holder understands that it must bear the economic risk of this
investment indefinitely unless the shares of Series C Preferred Stock are
registered pursuant to the Securities Act, or an exemption from registration is
available. Holder understands that the Company has no present intention of
registering the shares of Series C Preferred Stock or any shares of its Common
Stock to which it converts. Holder also understands that there is no assurance
that any exemption from registration under the Securities Act will be available
and that, even if available, such exemption may not allow such Holder to
transfer all or any portion of the shares of Series C Preferred Stock under the
circumstances, in the amounts or at the times Holder might propose.
 
2

--------------------------------------------------------------------------------


 
        (b)    Acquisition for Own Account.     Holder is acquiring the shares
of Series C Preferred Stock for its own account for investment only, and not
with a view towards their distribution.
 
        (c)     Holder Can Protect Its Interest.     Holder represents that by
reason of its, or of its management's, business or financial experience, Holder
has the capacity to protect its own interests in connection with the
transactions contemplated in this Agreement. Further, Holder is aware of no
publication of any advertisement in connection with the transactions
contemplated in this Agreement.
 
        (d)    Accredited or Regulation S Eligible Investor.     Holder is an
"accredited investor" within the meaning of Regulation D under the Securities
Act, or is not a "U.S. Person" within the meaning of Regulation S under the
Securities Act.
 
        (e)    Company Information.     Holder has had an opportunity to discuss
the Company's business, management and financial affairs with directors,
officers and management of the Company and has had the opportunity to review the
Company's operations and facilities and public filings. Holder has also had the
opportunity to ask questions of and receive answers from the Company and its
management regarding the terms and conditions of this investment.
 
        4.3    Ownership of Series B Shares.     Holder represents that the
Series B Shares held by Holder are owned of record and beneficially by Holder,
free and clear of any Encumbrances, and Holder has the full and unrestricted
right, power and authority to transfer such holdings to the Company.
 
5.     Representations and Warranties of the Company.
 
        The Company hereby represents and warrants to each Holder as of the date
of this Agreement and the Closing Date as follows:
 
        5.1    Requisite Power; Authorization; Binding Obligations.    The
Company has all requisite power and authority to execute and deliver this
Agreement and to carry out the provisions of this Agreement. All corporate
action on the part of the Company, its officers, directors and Holder necessary
for the authorization, execution and delivery of this Agreement, the
consummation of the transactions contemplated hereby, and the performance of all
obligations of the Company hereunder has been or will be taken prior to the
Closing. This Agreement, when executed and delivered, will be valid and binding
obligations of the Company enforceable against it in accordance with their
terms, except as limited by (a) applicable bankruptcy, insolvency,
reorganization, moratorium or other laws of general application affecting
enforcement of creditors' rights, and (b) general principles of equity that
restrict the availability of equitable remedies.
 
        5.2    Valid Issuance.    When issued at the Closing in accordance with
the provisions of this Agreement and the Certificate of Designation, the shares
of Series C Preferred Stock will be duly authorized, validly issued, fully paid
and non-assessable, will be delivered free and clear of any Encumbrances, and
will have the rights, preferences, privileges and restrictions set forth in the
Certificate of Designation; provided, however, that such shares of Series C
Preferred Stock may be subject to restrictions on transfer under state or
federal securities laws or as otherwise required by such laws at the time a
transfer is proposed.
 
3

--------------------------------------------------------------------------------


 
6.     Conditions to Closing.
 
        6.1    Conditions to Obligation of Each Holder.    Each Holder's
obligation to accept the issuance of the shares of Series C Preferred Stock and
to deliver the Series B Shares at the Closing is subject to the satisfaction, at
or prior to the Closing Date, of the following conditions:
 
        (a)    Performance of Obligations.    The Company shall have performed
all obligations and conditions herein required to be performed or observed by it
on or prior to the Closing Date.
 
        (b)    Representations and Warranties True.    The representations and
warranties made by the Company in Section 5 hereof shall be true and correct in
all material respects as of the Closing Date with the same force and effect as
if they had been made on and as of the Closing Date.
 
(c)   Execution of the Exchange Documents and Consent.  Holder shall have
executed and delivered all documentation required in connection with the
exchange of the Series B Shares, including, but not limited, the Letter of
Transmission and Consent as set forth in the Terms of Exchange (the “Exchange
Documents”), all of which being previously delivered to Holder.       
 
        6.2    Conditions to Obligations of the Company.    The Company's
obligation to issue and deliver the shares of Series C Preferred Stock for the
Series B Shares at the Closing is subject to the satisfaction, at or prior to
the Closing Date, of the following conditions:
 
(a)    Performance of Obligations.    Each Holder shall have performed all
obligations and conditions herein required to be performed or complied with by
it on or prior to the Closing Date.
 
(b)    Representations and Warranties True.    The representations and
warranties made by each Holder in Section 4 hereof shall be true and correct in
all material respects as of the Closing Date with the same force and effect as
if they had been made on and as of the Closing Date.
 
(c)    Receipt of Exchange Documents.  The Company shall have received fully
executed Exchange Documents from Holder, in such form as required by the Company
in its sole discretion.
 
4

--------------------------------------------------------------------------------


 
7.     Miscellaneous.
 
        7.1    Governing Law.    This Agreement shall be construed in accordance
with, and governed in all respects by, the internal laws of the State of Nevada
(without giving effect to principles of conflicts of laws).
 
        7.2    Survival.    The representations, warranties, covenants and
agreements made herein shall survive any investigation made by Holder and the
closing of the transactions contemplated hereby. All statements as to factual
matters contained in any certificate or other instrument delivered by or on
behalf of the Company pursuant hereto in connection with the transactions
contemplated hereby shall be deemed to be representations and warranties by the
Company hereunder solely as of the date of such certificate or instrument.
 
        7.3    Successors and Assigns; Assignment.    Each and all of the
covenants, terms, provisions, and agreements contained in this Agreement shall
be binding upon and inure to the benefit of the parties hereto and, to the
extent permitted by this Agreement, their respective successors and assigns.
Neither the Company nor Holder may assign their respective rights or obligations
under this Agreement (by operation of law or otherwise) to any Person without
the prior written consent of the parties.
 
        7.4    Entire Agreement.    This Agreement and the exhibits hereto, and
the other documents delivered pursuant hereto constitute the full and entire
understanding and agreement between the parties with regard to the subjects
hereof, and no party shall be liable or bound to any other in any manner by any
representations, warranties, covenants and agreements except as specifically set
forth herein and therein.
 
        7.5    Severability.    In the event that any provision of this
Agreement, or the application of any such provision to any Person or set of
circumstances, shall be determined to be invalid, unlawful, void or
unenforceable to any extent, the remainder of this Agreement, and the
application of such provision to entities or circumstances other than those as
to which it is determined to be invalid, unlawful, void or unenforceable, shall
not be impaired or otherwise affected and shall continue to be valid and
enforceable to the fullest extent permitted by law.
 
        7.6    Amendment.    This Agreement may not be amended, modified,
altered or supplemented without the written consent of the Company and Holder.
 
        7.7    Waiver.    
 
        (a)   No failure on the part of any Person to exercise any power, right,
privilege or remedy under this Agreement, and no delay on the part of any Person
in exercising any power, right, privilege or remedy under this Agreement, shall
operate as a waiver of such power, right, privilege or remedy; and no single or
partial exercise of any such power, right, privilege or remedy shall preclude
any other or further exercise thereof or of any other power, right, privilege or
remedy.
 
        (b)   No Person shall be deemed to have waived any claim arising out of
this Agreement, or any power, right, privilege or remedy under this Agreement,
unless the waiver of such claim, power, right, privilege or remedy is expressly
set forth in a written instrument duly executed and delivered on behalf of such
Person; and any such waiver shall not be applicable or have any effect except in
the specific instance in which it is given.
 
5

--------------------------------------------------------------------------------


 
        7.8    Notices.    All notices required or permitted hereunder shall be
in writing and shall be deemed effectively given: (a) upon personal delivery to
the party to be notified; (b) when sent by confirmed telex or facsimile if sent
during normal business hours of the recipient, if not, then on the next business
day; (c) five days after having been sent by registered or certified mail,
return receipt requested, postage prepaid; or (d) one business day after deposit
with a nationally recognized overnight courier, specifying next day delivery,
with written verification of receipt. All communications shall be sent to the
addresses set forth below:
 

 

  If to the Company:    Invisa, Inc., PO Box 49376, Sarasota, FL 34230    (941)
870-3950      If to Holder:               At the address set forth following the
signature below.

 
        7.9    Remedies Cumulative; Specific Performance.    The rights and
remedies of the parties hereto shall be cumulative (and not alternative). The
parties hereto agree that: (a) in the event of any breach or threatened breach
by any party of any covenant, obligation or other provision set forth in this
Agreement, the other parties shall be entitled (in addition to any other remedy
that may be available to it) to (i) a decree or order of specific performance or
mandamus to enforce the observance and performance of such covenant, obligation
or other provision, and (ii) an injunction restraining such breach or threatened
breach; and (b) such other parties shall not be required to provide any bond or
other security in connection with any such decree, order or injunction or in
connection with any related action or Proceeding.
 
        7.10    Further Assurances.    
 
        Each party hereto shall execute and/or cause to be delivered to each
other party hereto such instruments and other documents, and shall take such
other actions, as such other party may reasonably request (prior to, at or after
the Closing) for the purpose of carrying out or evidencing any of the
transactions contemplated hereby.
 
        7.11    Construction; Interpretation.    For purposes of this Agreement,
whenever the context requires: the singular number shall include the plural, and
vice versa; the masculine gender shall include the feminine and neuter genders;
the feminine gender shall include the masculine and neuter genders; and the
neuter gender shall include the masculine and feminine genders.
 
        (b)   The parties hereto agree that any rule of construction to the
effect that ambiguities are to be resolved against the drafting party shall not
be applied in the construction or interpretation of this Agreement.
 
6

--------------------------------------------------------------------------------


 
        (c)   All monetary amounts referenced herein are denominated in United
States Dollars.
 
        (d)   As used in this Agreement, the words "include" and "including,"
and variations thereof, shall not be deemed to be terms of limitation, but
rather shall be deemed to be followed by the words "without limitation."
 
        (e)   Except as otherwise indicated, all references in this Agreement to
"Sections" and "Exhibits" are intended to refer to Sections of this Agreement
and Exhibits to this Agreement.
 
        7.12    Counterparts.    This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
        IN WITNESS WHEREOF, the parties hereto have executed this Agreement as
of the date set forth in the first paragraph hereof.
 
 
INVISA, INC.
 
HOLDER
     
By:_____________________
                                               
By:_________________________
         
Name: ______________________
         
Title:________________________
         
Address: ____________________
         
Telephone: ___________________
         
SSN: _________________________

 
 
 
7

--------------------------------------------------------------------------------

 